Citation Nr: 0433284	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  98-03 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to an increase in a 10 percent rating for 
residuals of a right hand injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from November 1966 to December 
1986.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 RO rating decision which, 
in pertinent part, determined that new and material evidence 
had not been submitted to reopen a claim for a right knee 
disability and denied an increased (compensable) rating for 
residuals of a right hand injury.  The veteran provided 
testimony at a personal hearing at the RO in April 1998.  A 
July 1998 RO decision increased the rating for the veteran's 
service-connected residuals of a right hand injury to 10 
percent.  

A November 2000 Board decision reopened and remanded the 
veteran's claim for service connection for a right knee 
disability and remanded the claim for an increased rating for 
residuals of a right hand injury.  A December 2001 RO 
decision granted service connection for a right knee 
disability.  Therefore, such issue is no longer before the 
Board.  


FINDINGS OF FACT

The veteran's residuals of a right hand injury (major hand) 
are manifested by no ankylosis of any joint of any finger or 
the thumb, and no limitation of motion of any finger to a 
degree of limitation of flexion to less than within 1 inch of 
the transverse fold of the palm or of the thumb to less than 
within 2 inches of each fingertip.   


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a left hand injury have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5223 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5223, 5228, 5229, 5230 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from November 
1966 to December 1986.  His service medical records indicate 
that he was treated for a right hand injury.  A March 1983 
emergency care and treatment report noted that the veteran 
complained of a laceration to the middle finger of the right 
hand.  The diagnosis was abrasion, laceration, contusion, 
right 3rd/4th proximal interphalangeal joint and 3rd 
metacarpointerphalangeal joint.  A subsequent March 1983 
emergency care and treatment report related a diagnosis of an 
old trauma of the right hand without fracture.  The December 
1986 objective separation examination report noted that the 
veteran was referred for right hand pain and that he would 
receive follow-up at VA facilities.  

The veteran underwent a VA orthopedic examination in May 
1987.  The impression was arthralgia, index finger, long 
finger, and ring finger, right.  

In July 1987, the RO granted service connection and a 
noncompensable rating for residuals of a right hand injury.  

Private and VA treatment records dated from November 1987 to 
January 1996, including VA examination reports, show 
treatment for disorders including right hand and finger 
complaints.  

Private treatment records dated in April 1997 show treatment 
for right hand problems.  An April 1997 progress note from 
the Alabama Orthopedic Clinics, P.C., indicated that there 
was "crepitus and range of motion in all proximal 
interphalangeal joints in the right hand".  It was noted 
that the range of motion of the right wrist was full.  The 
impression included traumatic arthritis of the right proximal 
interphalangeal joints secondary to a crushed hand.  An April 
1997 report from such facility also noted that the veteran 
had traumatic arthritis of the proximal interphalangeal 
joints of all fingers of the right hand.  

In May 1997, the veteran filed his current claim for an 
increased (compensable) rating for his service-connected 
residuals of a right hand injury.  

At the April 1998 RO hearing, the veteran testified that he 
had arthritis in all of his fingers.  He reported that over 
the past year, his hand had been swollen more often and that 
he had suffered shooting pains.  The veteran indicated that 
he was not able to use his word processor at work and keep up 
with his lesson plans.  He stated that his right hand was his 
major hand.  He noted that he had never had full use of his 
fingers and that he did not have full dexterity of his 
fingers.  

The veteran underwent a VA hand, thumb, and fingers 
examination in May 1998.  It was noted that he was right-
handed.  The veteran described recurrent pain and swelling 
which seemed to be related to weather conditions such as cold 
or damp weather.  He indicated that during periods of cold 
weather, he had markedly limited use of the hand.  The 
veteran described decreased fine manipulative ability of the 
right hand.  It was noted that, overall, he could grip and 
grasp large objects without particular problems.  He stated 
that, at times, he had episodes of pain for no apparent 
reason.  The veteran reported that he worked as a school 
teacher and that, at times, he would have stiffness in the 
hand when he started to write something early on in the day.  
He indicated that he was not taking any medication for the 
hand.  

The examiner reported that there was no redness, heat or 
swelling of the right hand.  The examiner stated that there 
was no obvious deformity noted except for a mallet-type 
deformity of the distal interphalangeal joint of the right 
ring finger.  It was noted that the veteran had full 
extension of all the fingers except for the distal 
interphalangeal joint of the ring finger which lacked 20 
degrees from terminal extension.  The veteran had full 
passive extension of the finger.  The examiner reported that 
the veteran was able to make a tight fist and that he was 
able to oppose the thumb to the tip of the index, long, and 
ring fingers on the right, but that he was unable to oppose 
the thumb to the tip of the small finger.  Grip strength was 
5/5 in the hand.  The examiner indicated that there was no 
tenderness to palpation over the hand and that he was unable 
to visualize any more than perhaps very faint small scars 
over the areas of the proximal interphalangeal joints of the 
index and long fingers of the right hand.  The impression was 
residuals of a right hand injury.  The examiner commented 
that, as to functional loss due to pain, in particular 
according to the veteran's history, he had decreased 
functional loss during periods of cold weather.  It was noted 
that the veteran also had recurrent pain and swelling for no 
apparent reason.  The examiner noted that he did not see any 
evidence of swelling, but that the weather was 90 degrees at 
the time of the examination and had been extremely dry for a 
month or so.  The examiner indicated that based on the 
difficulty that the veteran demonstrated in opposing the tip 
of the thumb to the fifth finger; he thought he probably did 
have some decreased fine manipulative ability with the right 
hand.  It was reported that, otherwise, his ability to grip 
appeared to be good and that he had good strength in the 
hand.  A May 1998 X-ray report, as to the veteran's right 
hand, related an impression of a normal right hand.  

A July 1978 RO decision increased the rating for the 
veteran's service-connected residuals of a right hand injury 
to 10 percent.  

The veteran underwent a VA orthopedic examination in August 
2001.  It was noted that his complaints remained unchanged 
since the previous May 1998 examination.  He reported that, 
on occasion, he had some involuntary jerking or spasms of the 
fingers.  The veteran stated that he had been told that he 
had arthritis of the fingers.  The examiner noted that his 
previous evaluation of X-rays was reported as normal.  

The examiner reported that there was no evidence of redness, 
heat, or swelling of the right hand.  It was noted that the 
veteran had a slight mallet finger deformity of the distal 
interphalangeal joint of the right ring finger.  The examiner 
indicated that the distal interphalangeal joints lacked 15 
degrees from terminal extension.  The examiner stated that 
the proximal interphalangeal joint of the ring finger was 
noted to lack approximately 2 to 3 degrees from terminal 
extension.  It was reported that the veteran made an 
excellent fist in the hand.  The examiner stated that the 
metacarpal-phalangeal joint range of motion was 0 to 80 
degrees for the index finger, 0 to 80 degrees for the long 
finger, 0 to 90 degrees for the ring finger and 0 to 90 
degrees for the small finger.  Proximal interphalangeal joint 
range of motion was 0 to 95 degrees for the index finger, 0 
to 95 degrees for the long finger, -2 to 90 degrees for the 
ring finger, and 0 to 90 degrees for the small finger.  The 
distal interphalangeal joint range of motion was 0 to 70 
degrees for the index finger, 0 to 70 degrees for the long 
finger, -15 to 70 degrees for the ring finger, and 0 to 70 
degrees for the small finger.  The examiner stated that when 
attempting to touch the tip of the right thumb to the tip of 
the index finger, the veteran missed by approximately 1 cm.  
The examiner noted that grip strength was within normal 
limits.  It was reported that there was no evidence of 
redness, heat, or swelling and no tenderness of any of the 
joints of the fingers.  The examiner stated that the veteran 
had a callus formation of the palmar base of the right ring 
finger.  The impression included residuals of a right hand 
injury.  The examiner commented that as far as the DeLuca 
provisions, there was no pain on range of motion testing.  
The examiner remarked that certainly pain could further limit 
functional ability during a flare-up or with increased use as 
described.  It was noted that it was not feasible to attempt 
to express any of this in terms of additional limitation of 
motion, as these matters could not be determined with any 
degree of medical certainty.  The examiner stated that the 
veteran was able to make a tight fist in the hand and that, 
certainly, such implied that he had flexion of the tips to 
within 2 inches of the transverse fold of the palm.  In a 
September 2001 addendum, the examiner indicated that an X-ray 
report of the right hand was normal.  

The veteran underwent a VA hand, thumb, and fingers 
examination in June 2004.  It was noted that the claims file 
was reviewed.  The veteran reported that his complaints were 
essentially the same as at the previous August 2001 
examination, except that his hands seemed to draw up more.  
He stated that his ring finger seemed to curl up more 
whenever the hand was in a relaxed position.  The veteran 
indicated that he had to work a little bit harder when typing 
on a keyboard.  It was noted that he did not use any sort of 
splint or brace on the hand.  The veteran indicated that he 
was a schoolteacher and that his hand did not prevent him 
from doing his job.  He indicated that he was able to write 
and feed, dress, and groom himself with his right hand.  The 
veteran mentioned that he had some difficulty with fastening 
small buttons.  He stated that he was generally much more 
symptomatic during periods of cold weather.  The veteran 
reported that he had not suffered any flare-ups of any severe 
pain within the last year.  It was noted that the weather was 
presently quite warm and that the veteran indicated that the 
right hand was doing okay at the present time.  

The examiner reported that examination of the right hand 
revealed no evidence of redness, heat, swelling, or deformity 
except for the mallet finger deformity of the distal 
interphalangeal joint of the ring finger.  The examiner 
stated that the veteran lacked 20 degrees of active extension 
and that he had full passive extension.  The examiner 
indicated that the veteran could make a tight fist in the 
hand and that all fingertips touched the palm.  It was 
reported that the veteran could oppose the thumb to the tip 
of the index, long, and ring fingers.  He was unable to 
oppose the tip of the small finger.  The examiner stated that 
the veteran had 5/5 grip strength in the hand.  It was noted 
that the veteran had some difficulty with the last 5 degrees 
of adduction of the small finger.  The examiner indicated 
that there was no tenderness to palpation of the fingers.  As 
to the thumb, the metacarpal phalangeal had 0 to 65 degrees 
of motion and the interphalangeal had 0 to 60 degrees of 
motion.  As to the index finger, the metacarpal phalangeal 
joint had 0 to 80 degrees of motion, the proximal 
interphalangeal joint had 0 to 90 degrees of motion, and the 
distal interphalangeal joint had 0 to 40 degrees of motion.  
The long finger metacarpal phalangeal joint had 0 to 80 
degrees of motion, the proximal interphalangeal joint had 0 
to 90 degrees of motion, and the distal interphalangeal joint 
had 0 to 50 degrees of motion.  The ring finger metacarpal 
phalangeal joint had 0 to 80 degrees of motion, the proximal 
interphalangeal joint had 0 to 90 degrees of motion, and the 
distal interphalangeal joint lacked 20 degrees of active 
extension with full passive extension.  Flexion of the distal 
interphalangeal joint was to 50 degrees.  The small finger 
metacarpal phalangeal joint had 0 to 80 degrees of motion, 
the proximal interphalangeal joint had 0 to 60 degrees of 
motion, and the distal interphalangeal joint had 0 to 35 
degrees of motion.  The examiner reported that there was no 
pain on motion.  The examiner stated that he was unable to 
visualize any more than very faint small scars over the areas 
of the dorsum of the index and long fingers which were of no 
clinical or functional consequence.  The examiner commented 
that the veteran was able to make a tight fist of the hand 
and that he, certainly, had flexion of the tips to within 2 
inches of the transverse fold of the palm.  The examiner 
indicated that the X-ray report noted minimal narrowing of 
the joint spaces reported as mild degenerative changes.  

II.  Analysis

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes examination reports and 
treatment reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In a January 1998 
statement of the case, a March 1998 supplemental statement of 
the case, an April 19998 RO hearing, a July 1998 supplemental 
statement of the case, a June 1999 supplemental statement of 
the case, a January 2002 supplemental statement of the case, 
a March 2004 letter, and a July 2004 supplemental statement 
of the case, the veteran was effectively furnished notice of 
the types of evidence necessary to substantiate his claim as 
well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for an increased 
rating for residuals of a right hand injury.  The discussions 
in the rating decision, the statement of the case, and the 
supplemental statements of the case have informed the veteran 
of the information and evidence necessary to warrant 
entitlement to the benefits sought.  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been substantially met.  Any deficiencies 
constitute no more than harmless error as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

Further, the VA has undertaken all reasonable efforts to 
assist the veteran in securing all evidence and has satisfied 
its duty to assist under the VCAA.  The Board finds that both 
the notice and duty to assist provisions of the law are 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
The Board will now address the merits of the veteran's claim.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When rating a service-
connected disability, the entire history must be borne in 
mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, in a claim for increased rating, the most recent 
evidence is generally the most relevant, as the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
In the absence of limitation of motion, a 10 percent rating 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups, and a 20 percent rating will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5010.  

For the purposes of rating arthritis, groups of minor joints, 
ratable on a parity with major joints, include multiple 
involvements of the interphalangeal, metacarpal, and carpal 
joints of the upper extremities.  38 C.F.R. § 4.45(f).  

During the pendency of this appeal, revisions were made to 
Diagnostic Codes 5216-5230, which are relevant to the 
veteran's claim for an increased rating.  Either the old or 
new rating criteria may apply, whichever are most favorable 
to the veteran, although the new rating criteria are only 
applicable since their effective date.  VAOPGCPREC 3-2000.  

Under the old criteria, in effect prior to August 26, 2002, 
Diagnostic Codes 5220 through 5223 are applied to favorable 
ankylosis or limited motion permitting flexion of the tips to 
within 2 inches (5.1 cms.) of the transverse fold of the 
palm.  Limitation of motion of less than 1 inch (2.5 cms.) in 
either direction is not considered disabling.  Under 
Diagnostic Code 5223, favorable ankylosis of the middle 
finger and either the ring finger or the little finger, or of 
the ring finger and little finger, warrants a 10 percent 
rating, irrespective of extremity that is affected.  
Favorable ankylosis of the index finger and either the little 
finger, the ring finger, or the middle finger warrants a 20 
percent rating, irrespective of extremity that is affected. 
For the minor extremity, favorable ankylosis of the thumb and 
either the index finger, the middle finger, or the ring 
finger is rated as 20 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5223 (as in effect prior to August 26, 2002).

Under the new rating criteria for the fingers, effective 
August 26, 2002, the following rules are observed in 
classifying the severity of limitation of motion:

(1)  For the index, long, ring, and 
little fingers (digits II, III, IV, and 
V), zero degrees of flexion represents 
the fingers fully extended, making a 
straight line with the rest of the hand.  
The position of function of the hand is 
with the wrist dorsiflexed 20 to 30 
degrees, the metacarpophalangeal and 
proximal interphalangeal joints flexed to 
30 degrees, and the thumb (digit I) 
abducted and rotated so that the thumb 
pad faces the finger pads.  Only joints 
in these positions are considered to be 
in favorable position.  For digits II 
through V, the metacarpophalangeal joint 
has a range of zero to 90 degrees of 
flexion, the proximal interphalangeal 
joint has a range of zero to 100 degrees 
of flexion, and the distal (terminal) 
interphalangeal joint has a range of zero 
to 70 or 80 degrees of flexion.

(2)  When two or more digits of the same 
hand are affected by any combination of 
amputation, ankylosis, or limitation of 
motion that is not otherwise specified in 
the rating schedule, the evaluation level 
assigned will be that which best 
represents the overall disability (i.e., 
amputation, unfavorable or favorable 
ankylosis, or limitation of motion) 
assigning the higher level of evaluation 
when the level of disability is equally 
balanced between one level and the next 
higher level.  
* * * * * 
(5) If there is limitation of motion of 
two or more digits, 
evaluate each digit separately and 
combine the evaluations.

38 C.F.R. § 4.71a (as in effect August 26, 2002).

Under revised Diagnostic Code 5228, for either hand, 
limitation of motion of the thumb is rated 20 percent with a 
gap of more than two inches (5.1 cm.) between the thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers; 10 percent with a gap of one to two inches (2.5 to 
5.1 cm.) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers; or 0 percent with a 
gap of less than one inch (2.5 cm.) between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers.  

Under revised Diagnostic Code 5229, for either hand, 
limitation of motion of the index or long finger is rated 10 
percent with a gap of one inch (2.5 cm.) or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or; with 
extension limited by more than 30 degrees, and rated 
noncompensable with a gap of less than one inch (2.5 cm.) 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, and 
extension is limited by no more than 30 degrees.  

Under revised Diagnostic Code 5230 any limitation of motion 
of the ring or little finger is rated noncompensable.  

The veteran's right hand is his major hand.  His service-
connected residuals of a right hand injury have been assigned 
a 10 percent rating for arthritis under Diagnostic Codes 5003 
and 5010.  As noted above, arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  

There is no evidence that the veteran has ankylosis 
(favorable or unfavorable) of any finger of the right hand.  
Neither the most recent June 2004 VA hand, thumb, and fingers 
examination report, nor the August 2001 VA orthopedic 
examination report, indicated limitation of motion of two 
digits of the right hand to the extent of flexion to within 2 
inches (5.1 cms) of the transverse fold of the palm.  In 
fact, during both examinations, all of the veteran's right 
fingertips could approximate the medial transverse fold of 
the palm.  Therefore, a 20 percent rating is not warranted 
under the old rating criteria of Diagnostic Code 5223.  

As to the new criteria, as noted above, there is no evidence 
that the veteran has any ankylosis of the fingers of the 
right hand.  However, the revised criteria provide specific 
diagnostic codes for limitation of motion of individual 
digits.  The Board observes that the most recent June 2004 
examination report noted that the veteran could oppose the 
thumb to the tip of the index, long, and ring fingers.  It 
was reported that he was unable to oppose the tip of the 
small finger, but came within 1cm.  The examiner indicated 
that the veteran could make a tight fist and that all fingers 
tips touched the palm.  The examiner further indicated, as 
noted above, that the veteran certainly had flexion of the 
tips of the fingers to within 2 inches of the transverse fold 
of the palm.  Therefore, a rating in excess of 10 percent 
under the new criteria is not warranted.  Even considering 
the effects of pain during use and flare-ups, there is no 
probative evidence that right finger motion is limited to the 
degree required for a 20 percent rating under the limitation 
of motion codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  

The weight of the evidence demonstrates that the veteran's 
residuals of a right hand injury are no more than 10 percent 
disabling.  As the preponderance of the evidence is against 
the claim for an increased rating for this disability, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  









ORDER

An increased rating for residuals of a right hand injury is 
denied.  



	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



